—Appeal by the
defendant from a judgment of the County Court, Orange County (Berry, J.), rendered January 30, 1996, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that the evidence adduced at trial was legally insufficient to establish his guilt beyond a reasonable doubt (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85-86). Sullivan, J. P., Joy, Krausman and Florio, JJ., concur.